Title: From Thomas Jefferson to Katherine Sprowle Douglas, 5 July 1785
From: Jefferson, Thomas
To: Douglas, Katherine Sprowle



Madam
Paris July 5. 1785.

Your letter of the 21st. of June has come safely to hand. That which you had done me the honour of writing before has not yet been received. Having gone by Dr. Witherspoon to America, which I had left before his return to it, the delay is easily accounted for.
I wish you may be rightly informed that the property of Mr. Sprowle is yet unsold. It was advertized for sale so long ago as to found a presumption that the sale has taken place. In any event you may go safely to Virginia. It is in the London newspapers only that exist those mobs and riots which are fabricated to deter  strangers from going to America. Your person will be sacredly safe, and free from insult. You can best judge from the character and qualities of your son whether he may be an useful coadjutor to you there. I suppose him to have taken side with the British before our declaration of independance; and if this was the case, I respect the candour of the measure, tho I do not it’s wisdom. A right to take the side which every man’s conscience approves in a civil contest is too precious a right and too favourable to the preservation of liberty not to be protected by all it’s well informed friends. The assembly of Virginia have given sanction to this right in several of their laws, discriminating honourably those who took side against us before the declaration of independance, from those who remained among us and strove to injure us by their treacheries. I sincerely wish that you and every other to whom this distinction applies favourably, may find in the assembly of Virginia the good effects of that justice and generosity which have dictated to them this discrimination. It is a sentiment which will gain strength in their breasts in proportion as they can forget the savage cruelties committed on them, and will I hope in the end induce them to restore the property itself wherever it is unsold, and the price received for it where it has been actually sold. I am Madam Your very humble servt.,

Th: Jefferson

